DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 1/28/2020.
• Claims 1-10 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 1/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20110055699) in view of Anand et al (US 20140149411).
	Regarding claim 1, Li discloses a computer-implemented method for automatically providing a solution to a problem ticket to an end-user
(Abstract, automatically discovering solution procedures for customized problem resolution, para [0002], Solution mining and building

solutions to problems, such as IT issues, para [0035], After receiving a user ticket that describes a specific problem, solution mining and
building engine 302 initializes a process to use the user-supplied ticket text as a query to find relevant online solution documents, para
[0061]-[0062]), comprising the steps of:

providing at least one problem ticket in an electronic format, wherein the problem ticket has multiple fields that each contain a portion of
text (applying a text analysis methodology to the data source - use the user-supplied ticket text as a query to find relevant online solution
documents, para [0056]-[0062]}});

normalizing, by a processor, each portion of text to create a modified version of each portion of text which is stored in a memory (After
receiving a user ticket that describes a specific problem, solution mining and building engine 302 initializes a process to use the user-
supplied ticket text as a query to find relevant online solution documents, para (0056]-[0062], analyzing the raw textual data - includes text
parsing, keyword tagging, and data labeling, para [0084], query translator 628 in FIG. 6, to translate the query into an internal form, which
includes the original query terms and the associated user context generated for the problem, para [0114]-[0118});

generating, by the processor, a plurality of problem inverted indices for each of the multiple fields of the at least one problem ticket, based
on the modified version of each portion of text created in the previous step (solution discovery system 300 leverages machine learning
techniques to transform textual solution data, as well as user queries, into a domain-specific problem space, which works together with

para (0078]-(0084], para [0109]-[0113});
providing a database containing a plurality of index solution tickets, each index solution ticket having at least one field where the at least
one field correlates at least in part to the multiple fields of the problem ticket and one or more proposed solutions (If the calculated
structural similarity score is greater than the predetermined threshold, yes output of step 922 - stores solution documents from the
originally crawled Web page with a structural similarity score greater than the predetermined threshold in the solution database, par. [0105]-[0113], solution mining and building engine sends the top relevant candidate solutions to the problem to the user - automatically
retrieving or building solution documents that solve specific IT problems experienced by users, para [01 14]-[01 18));
performing a similarity calculation on the plurality of index solution tickets, by the processor, to determine a most-similar index solution
ticket to the problem ticket (para (0084]-(0090], If the calculated structural similarity score is greater than the predetermined threshold, yes
output of step 922, then the solution mining and building engine stores solution documents from the originally crawled Web page with a
structural similarity score greater than the predetermined threshold in the solution database, para [0105]-[0113]);
determining, by the processor, the most-similar index solution ticket in the database automatically providing the most-similar index solution
ticket and the corresponding one or more proposed solutions to the end-user (solution mining and building engine sends the top relevant
candidate solutions to the problem to the user - automatically retrieving or building solution documents that solve specific IT problems
experienced by users, para {0114]-[0118]) but fails to specifically disclose weighting, by the processor, the plurality of problem inverted
indices to assist in the automatic recommendation. 
Anand in analogous art discloses weighting, by the processor, the plurality of problem inverted indices to assist in the automatic recommendation in para (0031]-[0038] and in para [0058]-[0068} (FAQ matching module 204 may calculate a keyword matching score utilizing the following algorithm - weightscore wdn for each depth of node wdn is weight defined for each level of depth - strongest path of FAQ can be obtained by the path with the highest matching score, max arg match(kj, nodes(1j))*wdn*dnj, where match returns the matching score based on the uniqueness and frequency - uniqueness of given keyword can be calculated by tf-idf method which can be obtained by tfidf where tf is the term frequency which is the number of frequencies in the document and idf is the inverse documents frequency which shows the rareness of the word in the FAQ domain).
	It would have been obvious to one of ordinary skill in the art to add Anand’s weights to Li's computer-implemented method as facet data
matching score Sf of any given 2 tickets t1, t2 is calculated - w.sub.i is the weight for each level of category, the higher category is usually
weighed higher - If facet data matching score Sf is higher than given criteria, the methodology of the present disclosure in one embodiment
considers the t1 and t2 to be the same facet category cluster. "Facet" refers to each attribute in the ticket. The above calculation matches
each category facet of the pair of given tickets and adds (sums) the scores. The weight is used because not each category level may have
the same in weight (or importance or priority). In other words, some category levels may be more meaningful than others (see para [0031)-
(0038): 1BM).

	As to claim 2, Li discloses a method wherein each of the multiple fields are selected from the group consisting essentially of: title,
description, and resolution (HTML document that includes the following attribute fields - product attribute field - an action attribute field -
title attribute field - instruction attribute field, para [0056]-[0062]).

	As to claim 3, Li discloses a method the step of normalizing, by a processor, each portion of text to create a modified version of each

and storing each processed portion in the memory; subsequently replacing, by the processor each word in the processed portion from the
above step with all-lowercase versions of each word and storing the replacement in the memory; removing, by the processor, stop words
from each portion of text from the above step; and reducing, by the processor, each word on each portion of text from the above step to
each word's word stem (After receiving a user ticket that describes a specific problem, solution mining and building engine 302 initializes a
process to use the user-supplied ticket text as a query to find relevant online solution documents, para [0056}-[0062], analyzing the raw
textual data - includes text parsing, keyword tagging, and data labeling, para [0084], query translator 628 in FIG. 6, to translate the query
into an internal form, which includes the original query terms and the associated user context generated for the problem, para (0114]-
[0118)}).

	As to claim 4, IBM discloses a method wherein the plurality of problem inverted indices is based on a method selected from the group
consisting of: tfidf; tf; idf, and length-of-document (uniqueness of given keyword can be calculated by tf-idf method which can be obtained
by tftidf where tf is the term frequency which is the number of frequencies in the document and idf is the inverse documents frequency
which shows the rareness of the word in the FAQ domain).

	As to claim 5, IBM discloses a method wherein the plurality of problem inverted indices are given a static weight assignment by the
processor (w.sub.i is the weight for each level of category, the higher category is usually weighed higher, para [003 1]-(0038}, para (0058]-
[0068)).

	As to claim 6, IBM discloses a method wherein the plurality of problem inverted indices are given a dynamic weight assignment by the
processor (para [0031]-[0038], weightscore wdn for each depth of node wdn is weight defined for each level of depth, para [0058)-[0068)).


relating to the same field are assigned to the same category; calculating, by the processor, a first similarity measure of each of the plurality
of problem inverted indices against each of the plurality of index solution tickets; joining, by the processor, each of the plurality of index
solution tickets when the first similarity measure of each field is above a threshold amount; extending, by the processor, the multiple fields
of the joined index solution tickets; calculating, by the processor, a second similarity measure of each field of the problem
ticket with each grouped field of the joined index solution tickets; providing, by the processor, the top x results of the plurality of index
solution tickets based on the first similarity measure and the second similarity measure, sampled from the top (x * a) results of the plurality
of index solutions tickets, where a is an integer multiple of x (Solution mining and building engine 600 uses similarity calculator 624 to
measure the metadata level similarity between two solutions for recommendation purposes, para [0084]-[0090], If the calculated structural
similarity score is greater than the predetermined threshold, yes output of step 922, then the solution mining and building engine stores
solution documents from the originally crawled Web page with a structural similarity score greater than the predetermined threshold in the
solution database, para (0105]-[0113)).

	As to claim 8, IBM discloses a method wherein the database containing the plurality of index solution tickets is populated from a plurality of
documents selected from the group consisting of: standard operating procedures, knowledge base articles, and FAQ sections of related
websites, wherein each of the plurality of documents is manually annotated, by a human user, with at least one piece of relevant metadata
to aid in the step of performing a similarity calculation on the plurality of index solution tickets, by the processor, to determine a most-
similar index solution ticket to the problem ticket (Building, reusing and calibrating network of authored content, in one aspect, may
comprise clustering a plurality of problem tickets into one or more clusters. The clusters may be associated to one or more FAQ nodes ina


	As to claim 9, Li discloses a method further comprising the steps of: providing at least one BOT containing a linked, executable electronic
file, configured to implement the one or more proposed solutions contained in the automatically provided index solution ticket; manually
annotating, by a human user, each of the at least one BOTs with a portion of the at least one piece of relevant metadata corresponding to
the at least one of the multiple fields in the problem ticket; populating the database with the annotated BOTs, such that each annotated
BOT is listed as one of the plurality of index solution ticket within said database (Solution mining and building engine 600 uses path builder
612 to translate each solution document into a solution path or a status-transition path to represent the metadata level composition of each
solution document. Solution mining and building engine 600 uses indexer 614 to index solution documents into full-text indices 636. Full-
text indices 636 are inverted indices used to answer full-text queries, para [0078]-[0084], automatically retrieving or building solution
documents that solve specific IT problems experienced by users, para [0114]-(0118)).

	As to claim 10, Li discloses a method further comprising the step of: executing, by a second processor, one of the at least one annotated
BOTs when it is identified as the most-similar solution ticket such that said BOT implements the one or more proposed solutions on an end
-user's device that is experiencing the problem listed in the problem ticket (Solution mining and building engine 600 uses similarity
calculator 624 to measure the metadata level similarity between two solutions for recommendation purposes, para [0084}-[0090), If the
calculated structural similarity score is greater than the predetermined threshold, yes output of step 922, then the solution mining and
building engine stores solution documents from the originally crawled Web page with a structural similarity score greater than the
predetermined threshold in the solution database, para [0105]-[0113)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674